Motion by petitioner for this court to appoint an attorney to protect the interests of the respondent Stuart R. Kramer’s clients, pursuant to section 691.10 (g) of the rules of this court (22 NYCRR).
Motion granted. Pursuant to section 691.10 (g) of the rules of this court, the following named attorney is designated and appointed to inventory the files of the respondent Stuart R. Kramer and to protect the interest of his clients: Edward Sawchuk, Esq., 68 Middagh Street, Brooklyn, New York 11201. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.